1-20Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claim 7 recites a “method for…”; the claim recites a series of steps and therefore is a process. 
Step 2A Prong One: Claim 7 recites the limitations "storing" and "associating" which specifically recite "storing a graph of data as a plurality of nodes…, "  and "associating each of the plurality of nodes with a message processor…" These limitations are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind, but for the recitation of “computer-implemented” recited in the preamble. That is, nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. For example, “storing a graph of data as a plurality of nodes” and “associating each node with a message processor” in the context of this claim encompasses a user mentally, and with the aid of pen and paper, writing the graph data down on a sheet of paper and processing messages directed to each node. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind including an observation, evaluation, judgment, and opinion). 
Step 2A Prong Two: The judicial exception is not integrated into a practical application. The claim recites the additional elements “first half-edge associated with the first node” and "associating each node with a message processor"; this limitation amounts to mere insignificant extra solution activity (see MPEP 2106.05(g)). 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation "message processor" and “messages directed to the respective node in a defined order” is recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner  (see MPEP 2106.05(d)(II)(iv). 
Claim 20 essentially recites limitations similar to claim 7 in form of a non-transitory computer-readable storage medium storing instructions, thus is also rejected under 35 U.S.C. 101 as discussed above.
Claims 8, 9 merely further describes the first node.
Claim 10 merely partitions nodes between computing devices.
Claim 11 merely describes storing the nodes by the computing devices.
Claim 12 merely adds links between nodes.
Claim 13 merely adds a node to store a property associated with the links.
Claim 14 merely adds processing messages in the defined order.
Claim 15 merely constraints processing messages to a subset of nodes.
Claim 16 merely stores the constraints with a node and preclude a change to the node.
Claim 17 merely adds a swappable back-end for storing node data.
Claim 18 merely adds evaluating a query by treating a sub-graph as a single node.
Claim 19 merely adds determining a value of a property based on lazily evaluating a portion of a query.
Thus, although the dependent claims add more details, none integrates the abstract idea of the parent claim nor amounts to significantly more than the abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 7, 9-12, 20 is/are rejected under 35 U.S.C. 102*a)(1) as being anticipated by Fleury et al (US 20150006606) provided by the applicant.
Regarding claim 1, Fleury discloses, teaches or suggests a system, comprising:
a computing device comprising at least one processor and at least one memory, the at least one memory comprising instructions that, in response to execution by the at least one processor (Fig,1 item 100), cause the computing device to at least:
receive at least one message indicative of storing data in a graph to comprise a first node linked to a second node (see at least 0004-0005). 
in response to determining that no message processor is assigned to the first node, assign a message processor to the first node, wherein the message processor processes messages directed to the first node in a defined order (see at least 0004-0006); note each node waits for messages and processes them independently of the state of the other nodes. Thus, a message processor is assigned to each node, implicitly upon the node creation. The messages received by the node are necessarily processed in a defined order, e.g. in arrival order;
store, based at least in part on the at least one message, a first record indicative of the first node, the first record comprising information indicative of a property of the first node and information indicative of a first half-edge associated with the second node (see at least 0024-0025 Information on each node of the graph,  including their attributes, and an adjacency list for each node is stored. The adjacency list of each node contains attributes of the edges that link the node to its neighbors, i.e. information indicative of a first half-edge associated with the second node); and
store, based at least in part on the at least one message, in a second record indicative of the second node, information indicative of a second half-edge associated with the first node {see at least 0024-0025, an adjacency list is stored for each node, the record corresponding to the second node contains information on the edges that link to its neighbors which includes the first node).

Regarding claim 3, Fleury further teaches the system of claim 1, wherein the computing device is one of a plurality of computing devices, and wherein a second one of the plurality of computing devices stores additional records indicative of additional nodes of the graph (see at least 0005).

Regarding claim 4, Fleury further teaches the system of claim 1, wherein the first half-edge and second half-edge collectively define a link from the first node to the second node (see at least 0024-0025).

Regarding claim 7 Fleury discloses, teaches or suggests a computer-implemented method (see at least 0008) comprising:
storing a graph of data as a plurality of nodes, wherein an edge between a first node and a second node, of the plurality of nodes, is represented by at least a first half-edge associated with the first node (see at least 0005, 0024-0025. Note the plurality of nodes representing the graph are stored together with an adjacency list corresponding to each of the nodes. Hence, an edge between a first and a second node, e.g. nodes A and B, is represented by the attributes of the edge between A and B stored in the adjacency list for node A, i.e. a first half-edge associated with node A, and the attributes of the edge stored in the adjacency list for node B, i.e. a second half-edge associated with node B); and
associating each of the plurality of nodes with a message processor, wherein a message processor associated with a node processes messages directed to the respective node in a defined order (see at least 0004, 0027-0028 note each node waits for messages and processes them independently of the state of the other nodes. Thus, each node is associated to a message processor. The messages received by the node are necessarily processed in a defined order, e.g. in arrival order).

Regarding claim 9, Fleury further teaches the method of claim 7, wherein the first node is associated with one or more properties (see at least 0015).

Regarding claim 10, Fleury further teaches the method of claim 7, further comprising partitioning nodes of the graph between a plurality of computing devices (see at least 0004-0005, Fig. 1-2).

Regarding claim 11, Fleury further teaches the method of claim 10, wherein a first computing device, of the plurality of computing devices, stores the first node and the first half-edge, and a second computing device, of the plurality of computing devices, stores the second node and a second half-edge (see at least 0004-0005, Fig. 1-2).

Claim 12 essentially recites limitations similar to claim 4 in form of a method, thus is rejected for the same reasons discussed in claim 4 above.
Claim 20 essentially recites limitations similar to claim 7 in form of a non-transitory computer readable medium, thus is rejected for the same reasons discussed in claim 7 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 6, 8, 13-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleury et al (US 20150006606) provided by the applicant.
Regarding claim 2, Fleury teaches the system of claim 1, wherein the first node is associated with an identifier (see at least 0028: Alternatively, in some implementations the identifier may represent an identifier for the node with the greatest identifier received. At the conclusion of the computation, the state for a node will contain the identifier of the connected component to which the node belongs). 
The difference is Fleury does not specifically show the identifier is a globally unique identifier. However globally unique identifiers are a common type of identifiers in the field, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such identifiers while implementing the system of Fleury as a straightforward option for the specification of the type of identifier used within the system of Fleury.

Regarding claim 5., Fleury teaches the system of claim 1, wherein the at least one memory comprises further instructions that, in response to execution by the at least one processor, cause the computing device to at least:
process messages directed to nodes of the graph up to a define point in the defined order (see at least 0033-0034 checkpoints for graph nodes, and the recovery of a node state from the checkpoint information by the replay of messages i.e. the processing of messages directed to said node up to a define point in a define order, as well as time tracking capabilities. A node can determine whether it has sent messages since the time of the checkpoint, hence, the messages sent and their sending times are necessarily tracked; see 0042). and 
Fleury further teaches 
process a query of the graph. (see at least 0025 In some implementations, the root 120 may facilitate searches and queries on the graph).
Although Fleury does not specifically show “subsequent to processing the messages”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to execute the query of the graph as system operations after the recovery/initialization of one or more nodes at a specific time.   

Regarding claim 6, Fleury further teaches or suggests the system of claim 5, wherein the processed messages are constrained to a subset of nodes of the graph, the subset determined based at least in part on the query (see at least 0033: “he system may also checkpoint the states of the nodes at various points while nodes are performing process 300. Checkpointing the state may cause the system to store the states for the nodes in persistent memory so that if the leaf fails or needs to restart for any reason, the node can determine the most recent state, and begin from that point”). Note the subset of nodes reads on those affected by the failure, each subset being implicitly determined based on the processing being performed, i.e. the query. 

Claims 8, 14, 15 essentially recite limitations similar to claims 2, 5, 6 respectively in form of method, thus are rejected for the same reasons discussed in claims 2, 5, 6 above.

Regarding claim 13, although Fleury does not specifically show the method of claim 12, further comprising storing a property associated with the link by at least storing an additional node comprising the property associated with the link, and associating the additional node with the first half-edge and the second half-edge, Fleury clearly suggests using additional parameters when considering what constitutes a neighbor node in a graph and may consider only edges in the graph that meet certain criteria (see at least 0046): Since the link describes the association between nodes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include storing its properties in an additional node and associating the additional node with edges as claimed in order to document nodes relationships and facilitate neighbors determination. 

Regarding claim 18, although Fleury does not specifically show the method of claim 7, further comprising evaluating a query by at least treating a sub-graph as a single node for purposes of the evaluation, Fleury clearly teaches or suggests graph query (see at least 0025 In some implementations, the root 120 may facilitate searches and queries on the graph). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include evaluating a query by treating a sub-graph as a single node depending on the query requirements. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fleury et al (US 20150006606) provided by the applicant, in view of Pandit (US 20180039657).
Regarding claim 16, Fleury does not specifically show the method of claim 7, further comprising:
storing a constraint with a node in the graph; and
determining to preclude a change to the node based at least in part on the constraint.
However it is common practice in the art to do so to manage data relationship as shown by Pandit (see at least 0076). Since the nodes in the method of Fleury are related to each other, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed features while implementing the method of Fleury in order to prevent certain modifications to the data.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fleury et al (US 20150006606) provided by the applicant, in view of Rangasamy et al (US 20170244787).
Regarding claim 17, although Fleury does not specifically show the method of claim 7, further comprising storing node data in a swappable back-end, it is common practice in the art as shown by Rangasamy to do so in order to benefit from cloud storage exchange (see at least 0112). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such features while implementing the method of Fleury in order to benefit from cloud storage exchange. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fleury et al (US 20150006606) provided by the applicant, in view of Rao (US 20160335371).
Regarding claim 19, Fleury does not specifically show the method of claim 7, further comprising determining a value of a property based at least in part on lazily evaluating a portion of a query. However, it is customary in the art to use such technique in querying graphs as shown by Rao (see at least 0019). Since lazy evaluation delays evaluation of a term until its value is needed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such features while implementing the method of Fleury in order to save computing space as taught by Rao. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JAYAKUMAR Subramanian (WO 2015019364 A2) teach a graph based ontology modeling system comprising a knowledge base server containing information in the form of graph comprising a plurality of nodes and a plurality of edges; a client system having a recursive-traversing interpreter (RTI) enabling queries on said graph using a combination of eager and lazy evaluation method and updating values of various nodes in said graph; wherein said graph comprises: dataflow edges; control flow edges; property edges; data nodes; function nodes; combiner nodes; branch nodes; agent nodes; and model nodes; wherein based on query of a user specifying the starting node for traversal, RTI updates the values of various nodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                       16 December 2022